NO.
12-07-00399-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
RICHARD HENDERSON,  §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of manufacturing/delivery of a controlled
substance, a second degree felony enhanced to a first degree felony.  The trial court assessed punishment at
imprisonment for forty-five years.  We
have received the trial court’s certification showing that Appellant waived his
right to appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered October 31,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)